DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 April 2021, 22 June 2021, 3 August 2021 and 19 January 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2 6-8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (ie., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 2 6-8, and 15 are directed to comparing and organizing information (ie., the steps of generating, receiving, evaluating, recording), which is similar to concepts 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself and the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over (Open Music Initiative Minimum Viable Interoperability 1.0, Meeting & Breakout Notes, October 2016 — April 2017, 135 pages), hereinafter referred to as OPEN_MUSIC. (Reference on Applicant’s IDS)
As per claim 1, OPEN_MUSIC teaches a method comprising (Proposed Workflow, OPEN_MUSIC, page 11):
generating authorship metadata for a data file (1. Music exported with metadata directly fromthe DAW, enriched with dotBC bundler tool, OPEN_MUSIC, page 11);
receiving, from a first user, a first contribution to the data file (tag the songwriter and her PRO, OPEN_MUSIC, page 11), the first contribution comprising a change in one or more data values associated with the data file (Example rules... only the owner of this record can modify it. Anyone can modify this type of record. Anyone can modify field a but only the creator of the record can modify fields b, c, d. The owner of this type of record can never change, or only change given certain criteria. etc. OPEN_MUSIC, page 110);
evaluating the first contribution to produce first contribution data (A solution could be to have an additional optional contributor field with a role code. OPEN_MUSIC, page 72 ); and
recording the first contribution data in the authorship meta data (Contributor data at the song level. With this you can calculate all payments. Right now it's often based ona per session level. We should create the minimal viable opportunity. OPEN_MUSIC, page 123).
claim 2, OPEN_MUSIC teaches the method of claim 1, further comprising: receiving, from a second user, a second contribution to the data file, the second contribution comprising a change in one or more data values associated with the data file; evaluating the second contribution to produce second contribution data; modifying the authorship metadata based on the second contribution data; and determining a relative authorship for the first and second user (Un case #1, all associated data (work, recording, contributors) can be retrieved given a proper query. OPEN_MUSIC, page 82).
As per claim 3, OPEN_MUSIC teaches the method of claim 1, wherein the authorship metadata is written onto a media file in a digital audio workstation (Input data from DAW, OPEN_MUSIC, page 39).
As per claim 4, OPEN_MUSIC teaches the method of claim 3, wherein the digital audio workstation has information about the first user and is licensed to the first user (Assertion of possession of licence, OPEN_MUSIC, page 39).
As per claim 5, OPEN_MUSIC teaches the method of claim 3, wherein the media file is a raw media file (Raw recording and work information (Titles, Writers, Performers), OPEN_MUSIC, page 10).
As per claim 6, OPEN_MUSIC teaches the method of claim 1, further comprising: receiving, from a second user, a second contribution to the data file; evaluating the first and second contributions to produce contribution data; and recording the contribution data in the authorship metadata (Recording metadata (ISRC, Fingerprint, Title, Performers, Splits), OPEN_MUSIC, page 10).
claim 7, OPEN_MUSIC teaches the method of claim 1, further comprising: receiving, from a plurality of users, a plurality of contributions to the data file, the plurality of contributions each comprising a change in one or more data values associated with the data file; evaluating the plurality of contributions to produce contribution data for each contribution; and recording the contribution data for each contribution in the authorship metadata (2. ...fag the publisher for this song © 3. ...tag the songwriter and her PRO © 4. ...tag the performer and her record label, OPEN_MUSIC, page 11).
As per claim 8, OPEN_MUSIC teaches the method of claim 1, wherein the authorship metadata is recorded on a ledger (Eg you register a song, a record, they all have a unique number that you can track to their entire life. But who controls these numbers? Another proposal is to register these in a ledger, and then you control the number. OPEN_MUSIC, page 63).
As per claim 9, OPEN_MUSIC teaches the method of claim 1, wherein the authorship metadata is recorded on a blockchain (Conclusion: One of the overarching goals is move to a more measured approach regarding payments, and explore if blockchains can enable this in such a way benefitting every stakeholder in the music industry. OPEN_MUSIC, page 20).
As per claim 10, OPEN_MUSIC teaches the method of claim 1, wherein the authorship metadata is generated within a digital audio workstation (Input data from DAW, OPEN_MUSIC, page 39).
As per claim 15, OPEN_MUSIC teaches the method of claim 1, wherein the first contribution is evaluated in real time as the first contribution is being made to 
As per claim 16, OPEN_MUSIC teaches the method of claim 6, wherein the plurality of contributions is evaluated using machine learning Uncludes machine learning to match recording to composition, OPEN_MUSIC, page 124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (Open Music Initiative Minimum Viable Interoperability 1.0, Meeting & Breakout Notes, October 2016 — April 2017, 135 pages) in view of CN105138625 (A kind of method cooperating with art music and the cloud system for musical composition, 2019-01-25, translated, 6 
As per claim 11, OPEN_MUSIC teaches the method of claim 2, but does not teach wherein the authorship metadata is generated within a first digital audio workstation and the authorship metadata is modified within a second, different digital audio workstation. 
CN625 however teaches wherein the authorship metadata is generated within a first digital audio workstation (in first user node Operation of the user to the operation object in interactive interface is sensed, the operation object is bound with corresponding music element respectively, is used for Sense the operation information of user; The operation information that will test is sent to central node, CN625, claim 1, page 1) and the authorship metadata is modified within a second, different digital audio workstation (The copy of central node one first digital audio file of generation, i.e. the second digital audio file, and according to described second The operation information of user node adjusts one or more music elements of second digital audio file, CN625, claim 3, page 1).
OPEN_MUSIC in view of CN625 are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OPEN_MUSIC in view of CN625. This would have been desirable because implementing the present invention may be implemented .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over (Open Music Initiative Minimum Viable Interoperability 1.0, Meeting & Breakout Notes, October 2016 — April 2017, 135 pages) in view of Claman et al. (US 2018/0137466, Pub. Date: May 17, 2018), hereinafter referred to as OPEN_MUSIC and Claman respectively.
As per claim 12, OPEN_MUSIC teaches the method of claim 6, but does not teach wherein the plurality of contributions to the data file are made on a plurality of local digital audio workstations. 
Claman however teaches wherein the plurality of contributions to the data file are made on a plurality of local digital audio workstations (on a server in data communication with a plurality of media editing applications, providing storage for a shared media project workspace, wherein the shared media project workspace includes: a canonical representation of a current state of the media project; for each of the plurality of media editing applications, a native application data file defining a current state of an element of the media project associated with that media editing application; and data describing one or more edits performed by one or more users of the plurality of media editing applications. The shared media project workspace further includes media files containing source media upon which the media project is based. The shared media project workspace further includes data defining ownership of one or more portions of the media project by one or more users of the plurality of media editing applications. The plurality of media editing applications include a non-linear video editing application, 
OPEN_MUSIC in view of Claman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OPEN_MUSIC in view of Claman. This would have been desirable because there is a need for tools that support collaborative media production to address these problems (Claman, [0004]).
As per claim 13, OPEN_MUSIC teaches the method of claim 6, but does not teach wherein the plurality of contributions to the data file are made on a plurality of remote digital audio workstations. 
Claman however teaches wherein the plurality of contributions to the data file are made on a plurality of remote digital audio workstations (Claman, [0008/).
OPEN_MUSIC in view of Claman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OPEN_MUSIC in view of Claman. This would have been desirable because there is a need for tools that support collaborative media production to address these problems (Claman, [0004]).
claim 14, OPEN_MUSIC teaches the method of claim 6, but does not teach wherein the plurality of contributions to the data file are made using a plurality of different digital audio workstations. 
Claman however teaches wherein the plurality of contributions to the data file are made using a plurality of different digital audio workstations (Claman, [0008 ]) and the method further comprises a selection from the following:reading the authorship metadata using the plurality of different digital audio workstations, editing the authorship metadata using the plurality of different digital audio workstations, and changing the authorship metadata using the plurality of different digital audio workstations (Claman, [0050]-[0051]).
OPEN_MUSIC in view of Claman are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify OPEN_MUSIC in view of Claman. This would have been desirable because there is a need for tools that support collaborative media production to address these problems (Claman, [0004]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 11,158,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the cl;aims of the instant application are completely subsumed by the claims of the ‘014 Patent, independent claim 1 of the ‘014 Patent containing all of the limitations and  substantially more detail than claim 1 of  the instant application, and the remainder of claims 2-16 respectively corresponding to the clams 2-16 of the instant application and being either identical or identical in content but with slightly different phrasings. Given the level and degree of correspondence, a mapping of the claims is not provided here, and if the claims of the application remain substantially in their present form, providing a mapping consistent with the above would not constitute a new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432